                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Anastasia DiMatteo
                                                           Civil Action No. 19-cv-01654-BEN-KSC

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of the                             JUDGMENT IN A CIVIL CASE
Social Security Administration


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
This case is remanded to the Commissioner of Social Security for further proceedings consistent with
the terms of the parties’ joint motion. The Court further orders that Plaintiff’s motion for summary
judgment is DENIED without prejudice as moot. The Clerk of Court shall enter a final judgment in
favor of Plaintiff and against Defendant, reversing the final decision of the Commissioner.




Date:          2/12/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
